Citation Nr: 0521283	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for gout of the left 
lower extremity.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J. S.




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1978 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran and J. S. testified before the undersigned at a 
Board videoconference hearing in May 2005.  A transcript of 
that hearing, as well as evidence submitted in connection 
with that hearing, has been associated with the claims 
folder.  

The Board notes that the veteran submitted a notice of 
disagreement with a June 2004 rating decision that, among 
other things, denied service connection for left knee 
arthritis and urticaria.  The RO issued a statement of the 
case in February 2005.  There is no indication that the 
veteran has perfected that appeal.  Therefore, those issues 
are not currently before the Board.  

The issues of service connection for gout of the left lower 
extremity and hepatitis C are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a current kidney 
disorder.  
CONCLUSION OF LAW

Service connection for a kidney disorder is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The veteran seeks service connection for a kidney disorder, 
indicating that he experienced hematuria in service with 
continued associated problems.  Review of service medical 
records confirms evaluation and treatment for hematuria.  
However, the medical evidence of record at this time fails to 
disclose current complaint, diagnosis, or treatment of any 
kidney disorder.  

Service connection requires evidence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  There is no such evidence in this 
case.  In fact, VA medical records show that the veteran 
denied any history of renal disease or current symptoms or 
current urinary complaints.  Absent evidence of a current 
kidney disability, service connection cannot be established. 
Id.   

During the May 2005 Board videoconference hearing, the 
veteran testified that he continued to have problems such as 
urinary frequency (for which he was taking medication) that 
he believed was related to a kidney disorder he incurred in 
service.  The Board acknowledges that the veteran is 
competent to describe his current symptoms and treatment.  
However, as a lay person, he is not competent to offer an 
opinion as to a medical diagnosis or a determination as to 
etiology of that diagnosis.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Simply stated, the veteran 
does not have the medical expertise to diagnose his own 
kidney disorder.  Therefore, the veteran's personal opinion 
as to whether he has a current disability and the cause of 
that disability is not a sufficient basis to establish 
service connection.  In any event, the Board observes that 
the veteran's testimony as to current symptoms and treatment 
is not supported by the medical evidence of record.     

In summary, the Board finds that the preponderance of the 
evidence is against service connection for a kidney disorder.  
38 U.S.C.A. § 5107(b).  There is no competent evidence of a 
current kidney disability.  Therefore, the evidence for and 
against the claim is not so evenly balanced as to require 
resolution of doubt in the veteran's favor.  The appeal is 
denied. 

The Duty To Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  That is, by 
letters dated in November 2001 and August 2003, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the December 2002 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
Therefore, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The Board observes that the RO provided its initial VCAA 
notice in November 2001, prior to the June 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the RO supplemented that 
information with notice provided in the August 2003 VCAA 
letter, there is no indication that doing so has resulted in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  In addition, the Board notes that 
neither VCAA letter specifically asks the veteran to submit 
to the RO any evidence in his possession that pertains to his 
claim.  Pelegrini, 18 Vet. App. at 120-21.  However, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
The VCAA letters specifically identified certain evidence 
that the RO would secure and asked the veteran to identify or 
provide any other private, VA, or military medical treatment, 
or any other information or evidence related to the claim.  
Thus, there is no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  
Bernard, 4 Vet. App. at 392-94; Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation that 
the timing or content of VCAA notice has resulted in any 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's VA treatment records.  The veteran submitted his 
service medical records and service personnel records, some 
private medical evidence, a copy of an August 2003 decision 
from the Social Security Administration, and some additional 
VA medical records.  He has not identified or authorized the 
release of any other private records.  

The Board acknowledges that, as discussed below, it is 
remanding the appeal with respect to the claims for service 
connection for gout of the left lower extremity and hepatitis 
C in order to secure records from the Social Security 
Administration (SSA).  Review of the August 2003 decision 
from that agency indicates that the associated medical 
evidence from SSA may be relevant to those claims.  There is 
no such indication concerning the claim for a kidney 
disorder.  In fact, current medical evidence does not 
indicate a kidney disorder.  Therefore, the Board finds no 
reasonable basis to delay adjudication of the appeal pending 
receipt of records from the Social Security Administration.  
See Voerth v. West, 13 Vet. App. 117 (1999) (VA's duty to 
assist includes obtaining any relevant records from the 
Social Security Administration); Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (the Court would not require strict adherence 
to technical requirements and impose additional burdens on VA 
when there was no benefit flowing to the claimant).  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for a kidney disorder is denied. 


REMAND

The veteran seeks service connection for gout of the left 
lower extremity and hepatitis C.  The Board finds that a 
remand for additional development is required before the 
appeal may be adjudicated.  Specifically, the RO received a 
copy of an August 2003 decision in which the Social Security 
Administration found the veteran to be disabled as of October 
2000 due in part to gout and chronic liver disease.  The SSA 
decision discusses medical evidence that is relevant to these 
disabilities but does not appear to be associate with the VA 
claims folder.  VA's duty to assist includes obtaining any 
relevant records from the Social Security Administration.  
See Voerth, supra; Hayes v. Brown, 9 Vet. App. 67 (1996).  A 
remand is required to secure this evidence.  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the Social 
Security Administration all decisions and 
disability determinations relating to the 
veteran's disability claim, as well as 
all associated medical evidence.  If no 
records are available, a response to that 
effect must be secured and associated 
with the claims folder.  

2.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


